IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                Assigned on Briefs July 08, 2015


         JEFFERY G. DOUGLAS v. JACKSON POLICE DEPARTMENT

                     Appeal from the Circuit Court for Madison County
                           No. C1475     Nathan B. Pride, Judge

                              ________________________________

                     No. W2014-02076-COA-R3-CV – Filed July 20, 2015
                           _________________________________


Plaintiff/Appellant appeals the trial court’s order dismissing his claim under the Equal
Protection Clause. Appeal dismissed for failure to comply with Rule 27 of the Rules of
Appellate Procedure.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which BRANDON O.
GIBSON, J., and KENNY ARMSTRONG, J., joined.

Jeffery G. Douglas, Pro Se, Tiptonville, Tennessee.

Matthew R. Courtner, Jackson, Tennessee, for the appellee, Jackson Police Department.


                                  MEMORANDUM OPINION1

      This appeal arises from a complaint styled “Equal Protection Clause Violation
Action” filed pro se by Jeffery G. Douglas (“Mr. Douglas”) against the Jackson Police

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:
          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
Department (“the JPD”) in the Circuit Court of Madison County on April 7, 2014. The
background facts relevant to our disposition of this appeal are not disputed.

       Mr. Douglas was convicted by a jury of rape and sexual battery of a thirteen-year-
old girl, F.S.2 The Tennessee Court of Criminal Appeals affirmed the conviction in
March 2011. State v. Douglas, No. W2010–00986–CCA–R3–CD, 2011 WL 915052
(Tenn. Crim. App. Mar. 16, 2011). In May 2011, the Tennessee Supreme Court denied
Mr. Douglas’s application for permission to appeal. On April 9, 2013, the court of
criminal appeals affirmed denial of Mr. Douglas’s petition for post-conviction relief.
Douglas v. State, No. W2012-00012-CCA-R3-PC, 2013 WL 1557363 (Tenn. Crim. App.
Apr. 9, 2013). The Supreme Court denied Mr. Douglas’s application for permission to
appeal on September 10, 2013, and Mr. Douglas currently is an inmate of the Tennessee
Department of Corrections.

        On October 19, 2013, Mr. Douglas filed an affidavit of complaint for an arrest
warrant against F.S., J. P., (“Ms. P.,” F.S.’s mother), R. T. (“Mr. T.,” Ms. P.’s boyfriend)
and Gregory D. Gookin (“Mr. Gookin”), the assistant public defender who represented
Mr. Douglas in the criminal matter. In his affidavit, Mr. Douglas accused F.S., Ms. P.,
and Mr. T. of extortion. Mr. Douglas asserted that, in April 2009, Mr. T. confronted him;
alleged that Mr. Douglas had raped F.S.; and “made remarks that lead Douglas to believe
(after being explained to) that he was being extorted in accordance to that of T.C.A. § 39-
14-112 ¶ 3, Affirmative Defense.” Mr. Douglas also asserted that Mr. Gookin was guilty
of obstruction of justice for failure to report F.S., Ms. P., and Mr. T. to the trial court after
Mr. Douglas informed him of the alleged extortion attempt.

       By correspondence dated October 24, 2013, Captain Tyreece Miller (“Captain
Miller”) of the JPD’s Criminal Investigation Division informed Mr. Douglas that he
would “treat th[e] complaint as [he] would any other complaint/police report.” Captain
Miller stated that the complaint would be assigned to an investigator, that the results of
the investigation would be forwarded to the District Attorney’s Office for review, and
that Mr. Douglas would receive future correspondence.

       On October 31, 2013, Mr. Douglas filed a second affidavit of complaint for an
arrest warrant. In his second affidavit, Mr. Douglas named F.S., Ms. P., Mr. T. and
Danielle Jones (“Ms. Jones”), a JPD investigator. He asserted allegations of subornation
of perjury, aggravated perjury, and perjury under Tennessee Code Annotated §§ 39-16-
701, 39-16-702, 39-16-703, and 39-16-705.3

2
  It is the practice of this Court to use the initials of minor children, their parents and others so as to
protect their privacy.
3
 In April 2011, Mr. Douglas also filed a “criminal complaint” against F.S., Ms. P. , and Mr. T. In his
April 2011 pleading, Mr. Douglas asserted allegations of extortion, accusation of a crime, and injury to
property. He also asserted that he had “filed a Civil Action requesting Punitive, Exemplary,
                                                    2
       Mr. Douglas filed his April 2014 complaint after allegedly receiving no reply to
his October 31 affidavit. In his complaint, as we construe it, Mr. Douglas asserted that
the JPD’s failure to respond to his October 31 affidavit of complaint for an arrest warrant
violated his equal protection rights. He sought damages in the amount of two-hundred-
million dollars. Mr. Douglas stated in his complaint that he previously had filed an
additional action that was pending before the trial court. He did not elaborate on the
nature of his pending action.

      The JPD filed a motion to dismiss in June 2014. In its motion, the JPD asserted
dismissal of Mr. Douglas’s action was warranted for the following reasons:

       • The doctrine of prior suit pending bars this action, as another suit is
       pending in Madison County Circuit Court (Docket No. C-12-278);

       • Jackson Police Department is not a legal entity subject to suit;

       • Douglas failed to state a claim for any of his theories of recovery because
       he failed to allege sufficient factual matter to state a claim;

       • Tennessee does not recognize a cause of action for damages under its
       Constitution;

       • The Governmental Tort Liability Act immunizes municipalities from
       abuse of process claims;

       • Tennessee does not recognize the tort of extortion; and

       • Tennessee Code Annotated § 39-16-402 does not create a private cause of
       action for official-misconduct.

The JPD attached to its motion a complaint and amended complaint filed by Mr. Douglas
in November 2012.

       In his November 2012 amended complaint, docketed as C-12-278, Mr. Douglas
named as defendants: “the State of Tennessee, et al[;] Donald H. Allen, Judge[;] Jane
Doe, Jur[ors] 1 -13[;] John Doe, Jur[ors] 1 -13[;] Shaun A. Brown, Assistant District
Attorney, Trial Prosecutor[;] Gregory D. Gookin, Public Defender[;] Daniel Jones,
Jackson Police Department, Investigator[;] Lisa Pierce[y], Doctor, Witness For Victim[;]
J. P., Mother of Victim[;] [F.S.;] R., Witness for Victim[;] and James G. Woodall,
District Attorney General.” He asserted claims of malicious prosecution, extortion,

Compensatory and Nominal Dagames (sic).” Mr. Douglas filed a second “criminal complaint” in May
2011 that incorporated his April complaint and asserted allegations of coercion and deception.
                                              3
intimidation, coercion, conspiracy, and abuse of process. Mr. Douglas sought damages
of two-million dollars arising from emotional and psychological injuries; loss of society
and property; and physical harm.

       The JPD also attached to its motion to dismiss the trial court’s April 9, 2014, order
granting summary judgment to all defendants in Mr. Douglas’s 2012 action. In its order,
the trial court stated that dismissal of Mr. Douglas’s complaint applied to all claims
asserted against any and all defendants, named or unnamed. Mr. Douglas filed a notice
of appeal of that order on April 28, 2014.

       On June 17, Mr. Douglas filed a motion for an extension of time in which to
respond to the JPD’s motion to dismiss, and the trial court granted his motion on June 20,
2014. Mr. Douglas responded to the JPD’s motion to dismiss on July 16, 2014. In his
response, Mr. Douglas essentially asserted, in relevant part, that his April 2014 action
differed from his November 2012 action where 1) the JPD was not a defendant to the
2012 action and 2) he did not assert a claim for violation of his equal protection rights in
the 2012 action.

       On July 29, the JPD gave notice that its motion to dismiss would be heard by the
trial court on August 18, 2014. On August 4, Mr. Douglas filed a motion for
transportation from the Northwest Correctional Complex for the hearing. The trial court
denied Mr. Douglas’s motion on August 5. On August 15, Mr. Douglas filed a pleading
asserting that the trial court’s order was post-marked August 11 and “came to [him]” on
August 13. He alleged that the trial court “deliberately delayed the mailing of the
order[.]” He attached various documents relating to his criminal case and his 2012 action
to his pleading. On August 18, Mr. Douglas filed a pleading styled: “Northwest
Correctional Complex’s Deliberate Denial Of Access To Court By Refusing To
Communicate Notice Of Courts Deliberate Denial Of Access To Court Notice Of Courts
Deliberate Indifference Standards Procedures[.]”

       The matter was heard by the trial court on August 18, 2014, and the trial court
granted the JPD’s motion to dismiss by order entered August 20, 2014. The trial court
construed Mr. Douglas’s August 18 pleading as a motion to reset the matter and denied
the motion in its August 20 order. The trial court determined that, liberally construing
Mr. Douglas’s pleadings and “giving effect to the substance of his allegations,” Mr.
Douglas had asserted five causes of action, including: “(1) Equal Protection Clause; (2)
Abuse of Process; (3) Damages for violation of Tennessee’s Constitution; (4) Extortion;
and (5) Official-Misconduct.” The trial court found, in relevant part, that Mr. Douglas
failed to allege sufficient facts to state a claim for relief on any of the five causes of
action. It also found that the lawsuit was barred by the doctrine of prior suit pending
where it and Mr. Douglas’s 2012 action arose out of the same occurrence – Mr.
Douglas’s criminal conviction – and where four of the five causes of action pled by Mr.
Douglas were pled in the 2012 action. The trial court additionally stated that the JPD was

                                             4
a party to Mr. Douglas’s 2012 action and that, accordingly, “the [f]ormer [s]uit and the
present case involved the same parties.” Mr. Douglas filed a timely notice of appeal on
August 29, 2014.

                                                  Discussion

       Mr. Douglas filed two pleadings on appeal to this Court. Those pleadings are
styled: 1) “Appellant’s Additional Pleading to Original Brief” and 2) “Further Pleadings
to Appellee’s Filed Brief.” By order entered April 30, 2015, we ordered the pleadings to
be filed, collectively, as Mr. Douglas’s “brief.” The pleadings do not comply with Rule
274 of the Rules of Appellate Procedure and, significantly, they do not contain a
Statement of the Issues as required by the Rule.

4
    Rule 27 of the Tennessee Rules of Appellate Procedure provides:

          (a) Brief of the Appellant. The brief of the appellant shall contain under appropriate
          headings and in the order here indicated:

          (1) A table of contents, with references to the pages in the brief;

          (2) A table of authorities, including cases (alphabetically arranged), statutes and other
          authorities cited, with references to the pages in the brief where they are cited;

          (3) A jurisdictional statement in cases appealed to the Supreme Court directly from the
          trial court indicating briefly the jurisdictional grounds for the appeal to the Supreme
          Court;

          (4) A statement of the issues presented for review;

          (5) A statement of the case, indicating briefly the nature of the case, the course of
          proceedings, and its disposition in the court below;

          (6) A statement of facts, setting forth the facts relevant to the issues presented for review
          with appropriate references to the record;

          (7) An argument, which may be preceded by a summary of argument, setting forth:

          (A) the contentions of the appellant with respect to the issues presented, and the reasons
          therefor, including the reasons why the contentions require appellate relief, with citations
          to the authorities and appropriate references to the record (which may be quoted
          verbatim) relied on; and

          (B) for each issue, a concise statement of the applicable standard of review (which may
          appear in the discussion of the issue or under a separate heading placed before the
          discussion of the issues);

          (8) A short conclusion, stating the precise relief sought.


                                                        5
       As the JPD asserts in its brief, an issue not properly raised as an issue for review in
the required Statement of the Issues section of the appellant’s brief may be considered
waived. Champion v. CLD of Dyersburg, LLC, 359 S.W.3d 161, 163 (Tenn. Ct. App.
2011). Additionally, we observe that Mr. Douglas filed the identical two pleadings
(“briefs”) on appeal of the trial court’s April 9, 2014, order.5 Accordingly, we reiterate
our holding in Douglas v. State of Tennessee, No. W2014-00831-COA-R3-CV, slip op. at
6-7 (Tenn. Ct. App. July 14, 2015), and dismiss the instant appeal for failure to comply,
in any manner, with Rule 27 of the Tennessee Rules of Appellate Procedure.

                                             Conclusion

        In light of the foregoing, this appeal is dismissed. Costs of this appeal are taxed to
the Appellant, Jeffery G. Douglas. Because Mr. Douglas is proceeding in forma pauperis
in this appeal, execution may issue for costs, if necessary.

                                                        _________________________________
                                                        ARNOLD B. GOLDIN, JUDGE




5
 We further note that Mr. Douglas has a third appeal pending in this court arising out of the same set of
operative facts, Douglas v. F.C.S., et. al., W2014-02075-COA-R3-CV, which also contains the identical
two pleadings (“briefs”) discussed above.
                                                   6